Exhibit 10.13

Restricted Stock Grant Agreement under

the Orthofix International N.V.

Amended and Restated 2004 Long-Term Incentive Plan

This Restricted Stock Grant Agreement (the “Agreement”) is made this
             day of              (the “Grant Date”) between Orthofix
International N.V., a Curacao company (the “Company”), and the person signing
this Agreement adjacent to the caption “Award Recipient” on the signature page
hereof (the “Award Recipient”). Capitalized terms used and not otherwise defined
herein shall have the meanings attributed thereto in the Orthofix International
N.V. Amended and Restated 2004 Long-Term Incentive Plan, as amended (the
“Plan”).

WHEREAS, pursuant to the Plan, the Company desires to afford the Award Recipient
the opportunity to acquire Common Shares on the terms and conditions set forth
herein;

NOW, THEREFORE, in connection with the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

1. Grant of Restricted Stock.

(a) Number of Shares/Vesting. The Company hereby grants to the Award Recipient,
on the Grant Date, an Award of              Common Shares under the Plan subject
to the vesting schedule and terms and conditions set forth below (the
“Restricted Stock”). Subject to earlier termination in accordance with the Plan
or this Agreement and the terms and conditions herein, Restricted Stock granted
under this Agreement shall vest with respect to 33 1/3% of the shares covered
hereby on each of the first, second and third anniversaries of the Grant Date
(each, a “Vesting Date”); provided, however, for the avoidance of doubt, that
there shall be no proportionate or partial vesting in the periods prior to or
between each Vesting Date.

(b) Additional Documents. The Award Recipient agrees to execute such additional
documents and complete and execute such forms as the Company may require for
purposes of this Agreement.

(c) Issuance of Restricted Stock; Dividend and Distribution Rights. Upon the
vesting of any Restricted Stock pursuant to the terms hereof, the restrictions
of Sections 1 and 3 shall lapse with respect to such vested Restricted Stock. As
soon as practicable following the vesting of any Restricted Stock, the Company
shall, in its sole discretion, either: (i) deliver or cause to be delivered to
the Award Recipient (or a Permitted Transferee, a transferee under a domestic
relations order, or following the Award Recipient’s death, the Award Recipient’s
estate, personal representative or beneficiary, as applicable) one or more share
certificates for the appropriate number of Common Shares that have vested (less
any Common Shares withheld under Section 7 below), or (ii) cause its third-party
recordkeeper to credit an account established and maintained in the name of the
Award Recipient (or a Permitted Transferee, a transferee under a domestic
relations order, or following the Award Recipient’s death, the Award Recipient’s
estate, personal representative or beneficiary, as applicable) with the number
of Common Shares that have vested (less any Common Shares withheld under
Section 7 below). Such Common Shares shall be fully paid and nonassessable and
shall be issued in the name of the Award Recipient (or a Permitted Transferee, a
transferee under a domestic relations order, or following the Award Recipient’s
death, the Award Recipient’s estate, personal representative or beneficiary, as
applicable).

2. Incorporation of Plan. The Award Recipient acknowledges receipt of the Plan,
a copy of which is annexed hereto, and represents that he or she is familiar
with its terms and provisions and hereby accepts this grant of Restricted Stock
subject to all of the terms and provisions of the Plan and all interpretations,
amendments, rules and regulations which may, from time to time, be promulgated
and adopted pursuant to the Plan. The Plan is incorporated herein by reference.
In the event of any conflict or inconsistency between the Plan and this
Agreement, the Plan shall govern and this Agreement shall be interpreted to
minimize or eliminate any such conflict or inconsistency.

3. Restrictions on Transfer. Unless the Committee determines otherwise after the
Grant Date, the Restricted Stock shall not be transferable other than by will or
by the laws of descent and distribution or pursuant to a domestic relations
order; provided, however, the Restricted Stock may be transferred to the Award
Recipient’s family members or to one or more trusts or partnerships established
in whole or in part for the benefit of



--------------------------------------------------------------------------------

one or more of such family members (collectively, the “Permitted Transferees”).
Any Restricted Stock transferred to a Permitted Transferee shall be further
transferable only by will or the laws of descent and distribution or, for no
consideration, to another Permitted Transferee of the Award Recipient. The
Committee may in its discretion permit transfers of Restricted Stock other than
those contemplated by this Section. Any Restricted Stock transferred pursuant to
this Section 3 will remain subject to the provisions contained in Section 1(a),
this Section 3 and Section 5.

4. Notification of Election Under Section 83(b) of the Code. If the Award
Recipient shall, in connection with the grant of Restricted Stock under this
Agreement, make the election permitted under Section 83(b) of the Internal
Revenue Code of 1986, as amended (the “Code”), (i.e., an election to include in
gross income in the year of transfer the amounts specified in Section 83(b) of
the Code), then the Award Recipient must make such election using a form
provided by the Company and shall promptly request such form from the
Company. The election must be received by the Internal Revenue Service within 30
calendar days following the Grant Date. The Award Recipient shall also provide
the Company with a copy of such election within 10 calendar days of filing a
notice of election with the Internal Revenue Service and shall, at the same time
as such notice of election is provided to the Company, remit to the Company in
cash an amount sufficient to satisfy any tax withholding obligations.

5. Termination of Employment.

(a) General. A termination of employment shall be deemed to have occurred if the
Award Recipient is no longer employed by, or otherwise providing services to,
the Company or any of its Subsidiaries for any reason. The Committee shall have
discretion to determine whether an authorized leave of absence (as a result of
disability or otherwise) shall constitute a termination of employment for
purposes of the Plan and this Agreement.

(b) Termination of Employment Other than for Cause, Death, Permanent Disability
or Voluntary Termination. If, prior to vesting, the Award Recipient’s employment
is terminated, the Restricted Stock shall be considered vested as of the date of
such termination of employment with respect to the aggregate number of Common
Shares as to which the Restricted Stock would have been vested as of December 31
of the year in which such termination of employment occurs. The unvested portion
of the Restricted Stock shall be forfeited by the Award Recipient, a Permitted
Transferee, or a transferee under a domestic relations order, as applicable, and
cancelled by the Company as of the date of the Award Recipient’s termination of
employment, and the Award Recipient shall have no further right or interest
therein. In no event shall this Section 5(b) apply if termination is (i) for
Cause, (ii) by reason of death or Permanent Disability or (iii) as a result of a
Voluntary Termination.

(c) [Intentionally Omitted].

(d) Termination of Employment for Cause; Voluntary Termination. If, prior to
vesting, (i) the Award Recipient’s employment with the Company and its
Subsidiaries is terminated by the Company or any of its Subsidiaries for Cause,
or (ii) the Award Recipient terminates employment under circumstances
constituting a Voluntary Termination, the unvested portion of the Restricted
Stock shall be forfeited by the Award Recipient, a Permitted Transferee, or a
transferee under a domestic relations order, as applicable, and cancelled by the
Company as of the date of the Award Recipient’s termination of employment, and
the Award Recipient, Permitted Transferee, or transferee under a domestic
relations order, as applicable, shall have no further right or interest therein
unless the Committee in its sole discretion shall determine otherwise.

(e) Termination of Employment for Death or Permanent Disability. If the Award
Recipient’s employment with the Company and its Subsidiaries terminates by
reason of death or Permanent Disability, the Restricted Stock shall
automatically vest in full as of the date of the Award Recipient’s termination
of employment.

6 Change in Control. Upon the occurrence of a Change in Control, the Restricted
Stock shall automatically vest in full.

7. Withholding. The Award Recipient (or a Permitted Transferee, a transferee
under a domestic relations order, or following the Award Recipient’s death, the
Award Recipient’s estate, personal representative, or beneficiary, as
applicable) shall be liable for any and all U.S. federal, state or local taxes
of any kind required by law to be withheld with respect to the vesting of
Restricted Stock, as well as for any and all



--------------------------------------------------------------------------------

applicable withholding tax requirements of any other country or
jurisdiction. When the Restricted Stock vests, the Company shall cause the Award
Recipient (or a Permitted Transferee, a transferee under a domestic relations
order, or following the Award Recipient’s death, the Award Recipient’s estate,
personal representative, or beneficiary, as applicable) to satisfy all of his or
her tax withholding obligations by having the Company withhold a number of
Common Shares that would otherwise become vested having a Fair Market Value (as
of the close of business on the Vesting Date) not in excess of the minimum
amount of tax withholding obligations required by law to be withheld with
respect to such vesting.

8. No Employment or Other Rights. This grant of Restricted Stock does not confer
upon the Award Recipient any right to be continued in the employment of, or
otherwise provide services to, the Company or any Subsidiary or other affiliate
thereof, or interfere with or limit in any way the right of the Company or any
Subsidiary or other affiliate thereof to terminate such Award Recipient’s
employment or other service relationship at any time. For purposes of this
Agreement only, the term “employment” shall include circumstances under which
Award Recipient provides consulting or other services to the Company or any of
its Subsidiaries as an independent contractor, but such Award Recipient is not,
nor shall be considered, an employee; provided, however, nothing in this
Section 8 or this Agreement shall create an employment relationship between such
person and the Company or its applicable Subsidiary, as the usages described in
this Section are for convenience only.

9. Adjustment of and Changes in Common Shares. In the event of any merger,
consolidation, recapitalization, reclassification, stock dividend, extraordinary
dividend, or other event or change in corporate structure affecting the Common
Shares, the Committee shall make such adjustments, if any, as it deems
appropriate in the number and class of shares subject to the Restricted Stock.
The foregoing adjustments shall be determined by the Committee in its sole
discretion.

10. Rights as a Shareholder. Except as otherwise provided in this Agreement, the
Award Recipient shall have all rights of a stockholder with respect to the
Restricted Stock granted under this Agreement, including voting
rights. Notwithstanding the foregoing, dividends with respect to any Restricted
Stock granted under this Agreement shall accrue, but shall not be paid, until
the Award Recipient shall become the holder of record thereof, and no adjustment
shall be made for dividends or distributions or other rights in respect of any
Restricted Stock for which the record date is prior to the date upon which the
Award Recipient shall become the holder of record thereof.

11. Discretionary Nature of Plan. The Plan is discretionary in nature, and the
Company may suspend, modify, amend or terminate the Plan in its sole discretion
at any time, subject to the terms of the Plan and any applicable limitations
imposed by law. This Restricted Stock grant under the Plan is a one-time benefit
and does not create any contractual or other right to receive additional
Restricted Stock or other benefits in lieu of Restricted Stock in the
future. Future grants, if any, will be at the sole discretion of the Committee,
including, but not limited to, the timing of any grant, the number of shares of
Restricted Stock granted, and the vesting provisions.

12. Miscellaneous Provisions.

(a) Applicable Law. The validity, construction, interpretation and effect of
this instrument will be governed by and construed in accordance with the laws of
the State of New York, without giving effect to the conflicts of laws provisions
thereof.

(b) Notice. Any notice required by the terms of this Agreement shall be
delivered or made electronically, over the Internet or otherwise (with request
for assurance of recipient in a manner typical with respect to communications of
that type), or given in writing. Any notice given in writing shall be deemed
effective upon personal delivery or upon deposit with the United States Postal
Service, by registered or certified mail, with postage and fees prepaid, and
shall be addressed to the Company at its principal executive office and to the
Award Recipient at the address that he or she has most recently provided to the
Company. Any notice given electronically shall be deemed effective on the date
of transmission.

(c) Headings. The headings of sections and subsections are included solely for
convenience of reference and shall not affect the meaning of the provisions of
this Agreement.



--------------------------------------------------------------------------------

(d) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

(e) Amendments. The Board and the Committee shall have the power to alter or
amend the terms of the grant of Restricted Stock as set forth herein from time
to time, in any manner consistent with the provisions of Sections 16 and 19 of
the Plan, and any alteration or amendment of the terms of this grant of
Restricted Stock by the Board or the Committee shall, upon adoption, become and
be binding on all persons affected thereby without requirement for consent or
other action with respect thereto by any such person. The Committee shall give
notice to the Award Recipient of any such alteration or amendment as promptly as
practicable after the adoption thereof. The foregoing shall not restrict the
ability of the Award Recipient and the Board or the Committee by mutual written
consent to alter or amend the terms of this grant of Restricted Stock in any
manner which is consistent with the Plan.

(f) Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators and successors of the Award Recipient and the Company.

(g) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the Award Recipient and the Company regarding the grant of
Restricted Stock and supersede all prior arrangements or understandings (whether
oral or written and whether express or implied) with respect thereto.

13. Definitions. For purposes of this Agreement, the following capitalized words
shall have the meanings set forth below.

“Cause” shall mean termination of the Award Recipient’s employment because of
the Award Recipient’s (i) involvement in fraud, misappropriation or embezzlement
related to the business or property of the Company, (ii) conviction for, or
guilty plea to, a felony or crime of similar gravity in the jurisdiction in
which such conviction or guilty plea occurs, (iii) unauthorized disclosure of
any trade secrets or other confidential information relating to the Company’s
business and affairs (except to the extent such disclosure is required under
applicable law), or (iv) such other circumstances constituting a termination for
cause under any Employment Agreement.

“Change in Control” shall mean:

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either (A) the
then outstanding shares of the Company’s common stock (the “Outstanding Common
Stock”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Voting Securities”); excluding, however, the
following: (1) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company;
(2) any acquisition by the Company; (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any entity
controlled by the Company; or (4) any acquisition pursuant to a transaction
which complies with clauses (A), (B) and (C) of subsection (iii) of this
definition of Change of Control; or

(ii) a change in the composition of the Board such that the individuals who, as
of the date hereof, constitute the Board (such Board shall be hereinafter
referred to as the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, for purposes of this
paragraph, that any individual who becomes a member of the Board subsequent to
the date hereof, whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of those individuals
who are members of the Board and who were also members of the Incumbent Board
(or deemed to be such pursuant to this proviso) shall be considered as though
such individual were a member of the Incumbent Board; but provided further that
any such individual whose initial assumption of office occurs as a result of
either an actual or threatened election contest (as such terms are used in Rule
14a-11 of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board shall not be so considered as a member of the Incumbent Board; or



--------------------------------------------------------------------------------

(iii) consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (“Corporate
Transaction”); excluding, however, such a Corporate Transaction pursuant to
which all of the following conditions are met: (A) all or substantially all of
the individuals and entities who are the beneficial owners, respectively, of the
Outstanding Common Stock and Outstanding Voting Securities immediately prior to
such Corporate Transaction will beneficially own, directly or indirectly, more
than 50% of, respectively, the outstanding shares of common stock, and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Common Stock
and Outstanding Voting Securities, as the case may be, (B) no Person (other than
the Company, any employee benefit plan (or related trust) of the Company or such
corporation resulting from such Corporate Transaction) will beneficially own,
directly or indirectly, 50% or more of, respectively, the outstanding shares of
common stock of the corporation resulting from such Corporate Transaction or the
combined voting power of the outstanding voting securities of such corporation
entitled to vote generally in the election of directors except to the extent
that such ownership existed prior to the Corporate Transaction, and
(C) individuals who were members of the Incumbent Board will constitute at least
a majority of the members of the board of directors of the corporation resulting
from such Corporate Transaction;

(iv) the approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company; or

(v) any similar or other definition contained in any Employment Agreement (even
if broader than as defined above).

“Committee” shall mean the Compensation Committee of the Board or such other
committee appointed by the Board to administer the Plan.

“Employment Agreement” shall mean a written employment, change in control or
change of control agreement between the Award Recipient and the Company and/or a
Subsidiary. Employment Agreement expressly does not include any offer letter,
at-will employment arrangements or an employment or similar agreement entered
into outside the United States solely for purposes of complying with local law
requirements with respect to employment. For purposes of this Agreement only and
subject to Section 8, the term “Employment Agreement” shall include a written
agreement under which the Award Recipient provides consulting or other services
as an independent contractor to the Company.

“Permanent Disability” shall mean termination of the Award Recipient’s
employment as a result of a physical or mental incapacity which substantially
prevents the Award Recipient from performing his or her duties as an employee
and that has continued for at least 180 days and can reasonably be expected to
continue indefinitely. Any dispute as to whether or not the Award Recipient is
disabled within the meaning of the preceding sentence shall be resolved by a
physician selected by the Committee.

“Voluntary Termination” shall occur when the Award Recipient voluntarily ceases
employment with, or the provision of services to, the Company and its
Subsidiaries for any reason or no reason (e.g., the Award Recipient elects to
cease being an employee or provide consulting services or the Award Recipient
resigns or quits). For the avoidance of doubt, a Voluntary Termination shall not
occur as a result of termination of employment as a result of death, Permanent
Disability (as provided hereunder), or termination for “good reason” or similar
words (as permitted hereunder and pursuant to an Employment Agreement) or as the
result of the Optionee’s retirement in accordance with the Company’s retirement
policies.

(Remainder of page intentionally left blank)



--------------------------------------------------------------------------------

EXECUTED on the date first written above.

 

COMPANY:     ORTHOFIX INTERNATIONAL N.V.     By:         Name:   Alan W.
Milinazzo     Title:   Chief Executive Officer AWARD RECIPIENT:         By:    
    Name:   [            ]     Title:   [            ]